UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7277



In Re: KRISTOPHER S. KOLLYNS,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CA-99-2880-3)


Submitted:   December 21, 2000            Decided:   January 8, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kristopher S. Kollyns, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kristopher S. Kollyns has filed a petition for writ of manda-

mus in this court seeking the recusal of the district court judge

in an action filed in state court and removed to federal district

court.   Although mandamus is a proper avenue to seek judicial re-

cusal, In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987), mandamus

relief is not warranted in this case because the case has now been

remanded to state court and is no longer pending before the judge

in question.   Accordingly, although we grant leave to proceed in

forma pauperis, we deny mandamus relief.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2